Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to communication filed on 03/05/2021; claim(s) 1, 4-6, 8-16,  22, 26, 28, 32, 35-37 are amended; claims 7, 18-20, 23-25, 27, are cancelled; claims 42-43 are new.

Claim Rejections – 35 USC § 101 Withdrawn
While the claims possess elements associated with the 101 rejection as rendered in the Examiner’s Final Action sent on 05-15-2018, relating to the grouping, “Certain Methods of Organizing Human Activity”, consistent with Examiner’s withdrawal of the 101 rejections on 04-29-2019, the Examiner finds the totality of the claims, amount to more than this abstract idea, the totality of the claims representing a practical application and novel use of advertising templates and scripts (either textual or image), meeting quality thresholds, and privacy indication, to be provided, based on availability, specifically, “obtaining, by a computing device, an advertising template associated with non-customized advertising content that is to be output during output of a content stream, wherein the advertising template comprises video content and a textual script; receiving a user customization request to add audio content to the advertising template; capturing audio data, provided by a user, of a reading of the textual script; determining, by the computing device, that the audio data satisfies one or more accuracy or performance score thresholds associated with the textual script; generating, based on the determining that the audio data satisfies the one or more accuracy or performance score thresholds, based on the advertising template, and based on the audio data, customized 

Claim Rejections – 35 USC § 103 Rejection Withdrawn
Prior art of record: Segal (US 9,032,298), McHale (US 7,806,759), and Micucci (US 9,990,426) are withdrawn pursuant to Allowable Subject Matter.


Allowable Subject Matter
Claims 1-6, 8-17, 21-22, 26, 28-43 are allowed.
The following is an examiner’s statement of reasons for allowance:
While prior art reference(s) Segal (US 9,032,298), McHale (US 7,806,759), and Micucci (US 9,990,426) templates for advertisements to deliver targeted image content, they do not teach “obtaining, by a computing device, an advertising template associated with non-customized advertising content that is to be output during output of a content stream, wherein the advertising template comprises video content and a textual script; receiving a user customization request to add audio content to the advertising template; capturing audio data, provided by a user, of a reading of the textual script; determining, by the computing device, that the audio data satisfies one or more accuracy or performance score thresholds associated with the textual script; generating, based on the determining that the audio data satisfies the one or more accuracy or performance score thresholds, based on the advertising template, and based on the audio data, customized advertising content in accordance with the user customization request; determining availability of the customized advertising content based on a privacy indication by the user; and outputting, during the output of the content stream and based on the 
Therefore, similarly, based on image and/or audio templates, independent claims 1, 4, 14, and dependent claim(s) 2-3, 5-6, 8-13, 15-17, 21-22, 26, and 28-43 is/are allowable based on the same rationale as the claim(s) from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EZEWOKO whose telephone number is (571)272-7850.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682